         Case 2:14-cv-07315-JP Document 609 Filed 04/15/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
HELEN McLAUGHLIN                      :     CIVIL ACTION NO. 14-7315
                                      :
              v.                      :
                                      :     NO. 14-7316 (Ruble)         NO. 16-3732 (Gross)
BAYER ESSURE, INC., et al.            :     NO. 14-7318 (Stelzer)       NO. 16-3733 (Johnson)
                                      :     NO. 14-7317 (Strimel)       NO. 16-3766 (Summerlin)
And Related Actions                   :     NO. 15-0384 (Walsh)         NO. 16-3767 (Rodvill)
                                      :     NO. 16-1458 (Dunstan)       NO. 16-3769 (Quinton)
                                      :     NO. 16-1645 (Clarke)        NO. 16-4081 (Bradford)
                                      :     NO. 16-1921 (Souto)         NO. 17-2915 (Wistrom)
                                      :     NO. 16-2166 (Bailey)        NO. 17-3968 (Bobo)
                                      :     NO. 16-2154 (Campos)        NO. 17-4417 (Guess)
                                      :     NO. 16-2717 (Bolds)         NO. 17-4936 (Gonzalez)
                                      :     NO. 16-3049 (Tulgetske)     NO. 18-37 (Jenson)
                                      :     NO. 16-3409 (Abeyta)        NO. 18-836 (Morua)
                                      :     NO. 16-3589 (Burgis)        NO. 18-837 (Galan)
                                      :     NO. 16-3710 (Dong)          NO. 18-838 (Alfaro)
                                      :     NO. 16-3730 (Mantor)        NO. 18-908 (Archer)
                                      :     NO. 16-3731 (Olague)

                                           ORDER

       AND NOW, this 15th day of April, 2020, in accordance with this Court’s April 2, 2020

Memorandum and Order, which sustained in part and overruled in part Plaintiffs’ and Defendants’

Objections to the Special Discovery Master’s October 21, 2019 Amended Report and

Recommendation, it is IT IS HEREBY ORDERED as follows:

        1. The Special Master’s October 21, 2019 Amended Report and Recommendation is

           APPROVED and ADOPTED except as MODIFIED by our April 2, 2020

           Memorandum and Order.

        2. Summary Judgment is GRANTED in Defendants’ favor on all claims of the following

           Plaintiffs and the following Plaintiffs are DISMISSED as Plaintiffs in their respective

           actions:

               a. Caren Aguilar (Abbey, Civ. A. No. 16-3409)
           Case 2:14-cv-07315-JP Document 609 Filed 04/15/20 Page 2 of 4




               b. Mikesha Barnett (Wistrom, Civ. A. No. 17-2915, and Bobo, Civ. A. No. 17-

                   3968)1

               c. E. Nicole Baxley (Alfaro, Civ. A. No. 18-838)

               d. Stacy Bradshaw (Abbey, Civ. A. No. 16-3409)

               e. Lora Schmidt (Rodvill, Civ. A. No. 16-3767)

               f. Jane Cuevas (Bobo, Civ. A. No. 17-3968)

               g. Wendy DeCorte, a.k.a. Wendy Stout (Burgis, Civ A. No. 16-3589)

               h. Jessica Diffee (Burgis, Civ. A. No. 16-3589)

               i. Tracy Donnette (Archer, Civ. A. No. 18-908)

               j. Stephanie Dorsey (Jenson, Civ. A. No. 18-37)

               k. Jacqueline Evans (Jenson, Civ. A. No. 16-37)

               l. Keanua Felton (Bobo, Civ. A. No. 17-3968)

               m. Tracy Folts (Donahue, Civ. A. No. 16-3710)

               n. Angelique Frances (Jenson, Civ. A. No. 18-37)

               o. Ryan Frausto (Bailey, Civ. A. No. 16-2154)

               p. Stephanie Gramm (Donahue, Civ. A. No. 16-3710)

               q. Alicia Henry (Galan, Civ. A. No. 18-837)

               r. Jody Hermann (Galan, Civ. A. No. 18-837)

               s. Jessica Hollis (Tulgetske, Civ. A. No. 16-3049)

               t. Michelle Hornsby (Jenson, Civ. A. No. 18-37)

               u. Shelly Howard (Bobo, Civ. A. No. 18-3968)




       1
         It appears that Plaintiffs’ counsel has mistakenly included Mikesha Barnett as a Plaintiff
in both Wistrom and Bobo. Accordingly, we dismiss her from both of these actions.
                                                2
 Case 2:14-cv-07315-JP Document 609 Filed 04/15/20 Page 3 of 4




      v. Danielle Johnson (Johnson, Civ. A. No. 16-3733)

      w. Stephanie Johnson (Jenson, Civ. A. No. 18-37)

      x. Carrie Lewis, (Johnson, Civ. A. No. 16-3733)

      y. Rachel Lewis (Jenson, Civ. A. No. 18-37)

      z. Michele McGovern (Jenson, Civ. A. No. 18-37)

      aa. Amanday McVay (Galan, Civ. A. No. 18-837)

      bb. Kimberlee Miller (Mantor, Civ. A. No. 16-3730)

      cc. Clarissa Mimms (Jenson, Civ. A. No. 18-37)

      dd. Theresa Morris (Mantor, Civ. A. No. 16-3730)

      ee. Lynn Myers (Mantor, Civ. A. No. 16-3730)

      ff. Ashley Naranjo (Jenson, Civ. A. No. 18-37)

      gg. Shay Paradis (O’Donnell, Civ. A. No. 16-3731)

      hh. Weina Sampson (Bobo, Civ. A. No. 17-3968)

3. Summary Judgment is GRANTED in Defendants’ favor on the warranty claims of the

   following Plaintiffs, and these Plaintiffs may proceed on their tort claims only:

      a. Kristy Byers (Jenson, Civ. A. No. 18-37)

      b. Jennifer DeAlmeida (Wistrom, Civ. A. No. 17-2915)

      c. Charlotte Hillburn (Gonzalez, Civ. A. No. 17-3936)

      d. Jeanne Parker (O’Donnell, Civ. A. No. 16-3731)

      e. Carmen Pierce, a.k.a. Carmen Pendleton (O’Donnell, Civ. A. No. 16-3731)

4. Summary Judgment is GRANTED in Defendants’ favor on both the warranty claims

   and the pregnancy-related tort claims of the following Plaintiffs, and these Plaintiffs

   may proceed on their non-pregnancy-related tort claims only:



                                        3
 Case 2:14-cv-07315-JP Document 609 Filed 04/15/20 Page 4 of 4




      a. Maxine Bell (Jenson, Civ. A. No. 18-37)

      b. Rani Cooksey (Archer, Civ. A. No. 18-908)

      c. Leila Cruz (Burgis, Civ. A. No. 16-3589)

      d. Jennifer DeSoto (Bradford, Civ. A. No. 16-4081)

      e. Ellen Hanrahan (Gross, Civ. A. No. 16-3732)

      f. Lashundria Johnson (Johnson, Civ. A. No. 16-3733)

      g. Danyell Marcelin (Galan, Civ. A. No. 18-837)

5. Summary Judgment is GRANTED in Defendants’ favor on Plaintiff Shanekia

   Colbert’s warranty claims and tort claims for injuries associated with her right Essure

   coil, and Ms. Colbert may proceed only on her tort claims for injuries associated with

   her left Essure coil. (Bradford, Civ. A. No. 16-4081).

6. Summary Judgment is GRANTED in Defendants’ favor on Plaintiff Andrea

   Novinger’s warranty claims and tort claims for injuries associated with her left Essure

   coil, and Ms. Novinger may proceed only on her tort claims for injuries associated

   with her right Essure coil. (Mantor, Civ. A. No. 16-3730).

7. Summary Judgment is GRANTED in Defendants’ favor on the tort claims of Darlene

   Giroux, and Ms. Giroux may proceed only on her extended warranty claims.

   (Donahue, Civ. A. No. 16-3710).

                                            BY THE COURT


                                            /s/ John R. Padova, J.
                                            _________________________________
                                            John R. Padova, J.




                                       4
